DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moille, US 9635911 B2 in view of Salice, US 2005/0071953 A1.  Moille discloses the identically claimed wrist watch, and elastic articulated link with an elastic element.  The claim requires that the elastic element comprise two superposed elastic elements fixed in only one location to any other of the two superposed elastic elements.  Moille discloses a single elastic spring element for the articulated link.

    PNG
    media_image1.png
    389
    675
    media_image1.png
    Greyscale

However, the formation of a spring from multiple spring elements is old and well known as shown in Salice.  Salice discloses two spring elements (elastic elements) connected at one location.  Salice, along with Moille, discloses a force acting on the end of the elastic elements.  Salice discloses the force acting in a direction parallel to the superposed direction of the elastic elements as shown in the annotated drawing.

    PNG
    media_image2.png
    515
    774
    media_image2.png
    Greyscale

The two elastic elements are nested between a fixed end and a free end (no connection between the elements), which allows movement between the elastic elements as it operates. The use of two elastic elements has a few benefits over the use of a single thicker elastic element of the same spring constant. Having two elastic elements improves the reliability of the articulated link by reducing a complete failure of the link, i.e., one elastic element could fail and the other still provide some functionality to the device.  The use of multiple elastic elements also allows a designer to fine tune the spring constant by varying the thickness of one elastic element relative to the other elastic element. Thus, a more precise spring constant can be produced. Therefore, it would have been obvious to a person having ordinary skill in the art to make Moille’s single elastic element from two elastic elements to improve the reliability and functionality of the articulated link.
Allowable Subject Matter
Claims 1 and 3-22 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677